Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 15, 2020

                                            No. 04-20-00003-CR

                                        IN RE Seth BATTERTON

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On January 2, 2020, relator filed a petition for writ of mandamus. Because this court does not
have jurisdiction to address relator’s complaint, the petition for writ of mandamus is dismissed for lack
of jurisdiction. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 15, 2020.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 5970, styled The State of Texas v. Seth McCague Batterton, pending in the
216th Judicial District Court, Gillespie County, Texas, the Honorable Rex Emerson presiding.